Case 1:18-cv-00390-PLM-RSK ECF No. 55, PageID.516 Filed 06/04/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

BAILEY KOWALSKI,                                        )
                                                        )
                                      Plaintiff,        )
                                                        )     Civil Action No. 1:18-cv-00390
          v.                                            )
                                                        )     Hon. Paul L. Maloney
MICHIGAN STATE UNIVERSITY                               )
and UNIDENTIFIED ROES,                                  )
                                                        )
                                      Defendants.       )

    MICHIGAN STATE UNIVERSITY’S MOTION FOR LEAVE TO FILE A REPLY
        MEMORANDUM IN SUPPORT OF ITS MOTION TO RECONSIDER
       OR, ALTERNATIVELY, TO CERTIFY FOR AN IMMEDIATE APPEAL
                    PURSUANT TO 28 U.S.C. § 1292(B)

       Pursuant to Rule 7.3(c) of the Local Rules for the United States District Court for the

Western District of Michigan, Defendant Michigan State University, through its undersigned

counsel, respectfully moves this Court for leave to file a Reply Memorandum of Law in Support

of its Motion to Reconsider or, Alternatively, to Certify for an Immediate Appeal Pursuant to 28

U.S.C. § 1292(b) (Dkt. 47). A copy of the proposed Reply Memorandum is attached as Exhibit

A to this Motion. The Reply Brief is under five pages in length, responds only to specific

arguments raised in the Plaintiff’s opposition brief to their motion, and is necessary to clarify the

law and defendant’s position in response to Plaintiff’s arguments. Counsel for MSU sought

concurrence from counsel for Plaintiff on June 2, 2020, and counsel for Plaintiff responded that

she does not oppose this Motion to file a Reply.
Case 1:18-cv-00390-PLM-RSK ECF No. 55, PageID.517 Filed 06/04/20 Page 2 of 3




Date: June 4, 2020            Respectfully submitted,

                              s/ Michael E. Baughman
                              ____________________________________
                              Michael E. Baughman, Esq.
                              Attorney I.D. No. 78690
                              baughmam@pepperlaw.com
                              Kristin H. Jones, Esq.
                              Attorney I.D. No. 85725
                              joneskh@pepperlaw.com
                              PEPPER HAMILTON LLP
                              3000 Two Logan Square
                              Eighteenth & Arch Streets
                              Philadelphia, PA 19103-2799
                              (215) 981-4000

                              Attorneys for Defendant Michigan State University




                                     -2-
Case 1:18-cv-00390-PLM-RSK ECF No. 55, PageID.518 Filed 06/04/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on the 4th of June, 2020, I electronically filed the foregoing Michigan State

University’s Motion for Leave to File a Reply Memorandum, with the Clerk of the Court using

the CM/ECF system, which sent notification of such filing to all counsel of record.

                                             Respectfully submitted,

                                             s/ Michael E. Baughman
                                             ____________________________________
                                             Michael E. Baughman, Esq.
                                             Attorney I.D. No. 78690
                                             baughmam@pepperlaw.com
                                             PEPPER HAMILTON LLP
                                             3000 Two Logan Square
                                             Eighteenth & Arch Streets
                                             Philadelphia, PA 19103-2799
                                             (215) 981-4000




                                               -3-
